               Case 3:20-mj-70968-MAG Document 30 Filed 09/02/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6937
 7        FAX: (415) 436-7234
          benjamin.kingsley@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 20-MJ-70968 MAG
                                                     )
14           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     )
15      v.                                           )
                                                     )
16   CHEN SONG,                                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The United States, by its undersigned counsel, and defendant, by her undersigned counsel,
20 hereby stipulate to and memorialize the following findings:

21           Defendant was charged by criminal complaint on July 17, 2020, and arrested on that complaint
22 on July 18, 2020. She made her initial appearance in this district on July 20, 2020. On July 21, 2020,

23 defendant was released on conditions. The parties are set for a preliminary hearing on September 9,

24 2020.

25           The parties request a continuance of the preliminary hearing from September 9, 2020, until
26 October 7, 2020, at 10:30 a.m. The government has provided the defense with discovery. A

27 continuance will provide the defense needed time to review discovery, investigate the facts, and discuss

28 resolution of the case. The parties stipulate and agree that the time shall be extended time under Rule

     STIPULATION AND [PROPOSED] ORDER                1
     20-MJ-70968 MAG
              Case 3:20-mj-70968-MAG Document 30 Filed 09/02/20 Page 2 of 3




 1 5.1 for the preliminary examination until October 7, 2020, as there is good cause, taking into account the

 2 public interest in the prompt disposition of criminal cases. Additionally, the parties stipulate and agree

 3 that the time between September 9, 2020, and October 7, 2020, should be excluded under the Speedy

 4 Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B). Excluding time will allow for the effective

 5 preparation of counsel, taking into account the nature of the prosecution and the particular complexity of

 6 this case, and the ends of justice served by this delay outweigh the defendant’s and the public’s interest

 7 in a speedy trial. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).

 8

 9 DATED: September 1, 2020                                       /s/                  ___
                                                                 BENJAMIN KINGSLEY
10                                                               Assistant United States Attorney
11
                                                                  /s/                 ___
12                                                               EDWARD SWANSON
                                                                 AUDREY BARRON
13                                                               Counsel for Defendant Chen Song
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                2
     20-MJ-70968 MAG
              Case 3:20-mj-70968-MAG Document 30 Filed 09/02/20 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          For the reasons stated above, the hearing scheduled for September 9, 2020, is continued to

 3 October 7, 2020, at 10:30 a.m.

 4          The Court finds that the exclusion of the period from September 9, 2020 to October 7, 2020,

 5 from the time limits applicable under 18 U.S.C. § 3161(b), is warranted; that the ends of justice served

 6 by the continuance outweigh the interests of the public and the defendants in the prompt disposition of

 7 this criminal case; and that the failure to grant the requested exclusion of time would deny counsel for

 8 defendant the reasonable time necessary for effective preparation and of counsel, taking into account the

 9 particular complexity of the case and the exercise of due diligence, and would result in a miscarriage of

10 justice. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).

11          For the same reasons, the Court also finds good cause to extend the time for a preliminary

12 hearing from September 9, 2020, to October 7, 2020.

13          IT IS SO ORDERED.

14

15 DATED: September 2, 2020
                                                                HONORABLE LAUREL BEELER
16                                                              United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  3
     20-MJ-70968 MAG
